 In the Matter Of KARP METAL PRODUCTS CO., INC.,andFABRICATEDMETAL LOCAL 1225, UNITED ELECTRICAL, RADIO & MACHINE WORKERSOF AMERICA, C. I. O.Case No. C-2097SUPPLEMENTAL FINDINGS OF FACTANDRECOMMENDATIONJuly 2-2, 194-On July 8, 1942, the National Labor Relations Board, herein calledthe Board, issued a Decision and Order in this case,' in which it foundthat Karp Metal Products Co., Inc., of New York City, herein calledthe respondent, had engaged in and was engaging in certain unfairlabor practices affectingcommerce,and ordered the respondent tocease and desist therefrom and to take certain affirmative remedialaction.The Board found, among other things, that onand afterJune 3, 1941, the respondent had refused to bargain collectively withFabricatedMetal Local 1225, United Electrical, Radio & MachineWorkers of America, a labor organization affiliated with the Congressof Industrial Organizations, herein called the Union, in violationof Section 8 (5) and (1) of the National Labor Relations Act, 49Stat. 449, herein called the Act.To remedy this unfair labor prac-tice, the Board directed the respondent, upon request, to-bargain col-lectively with the Union as the exclusive representative of the em-ployees in the collective bargaining unit which the Board found ap-propriate, in respect to rates of pay, wages, hours of employment,or other conditions of employment.2On March 18, 1942, the re-spondent moved to reopen the record for the purpose of showing thata majority of the employees in the appropriate unit had become mem-bers of Karp Employees Union, an unaffiliated labor organization,which was organized after the Board's hearing in this proceeding hadbeen concluded.The Karp Employees Union moved at thesame timefor leave to intervene in the proceeding and joined in the respondent's242 N. L. R. B. 119.2Paragraphs 1 (d) and 2(c) of the Order, 42 N. L. R. B.,at 153.ri1 N.L. R. B., No. 105.621 622DEOISIOONS OF NATIONAL LABOR RELATIONS BOARDmotion.In its Decision and Order,the Board denied these motions,holding that,"The allegations of these petitions,even if true, aresubsequent to and in no way affect-the acts complained of or the legalconclusion to be drawn therefrom." sThe Board thereafter petitioned the United States Circuit Courtof-Appeals for the Second Circuit to enforce its Order against therespondent.On March 25,1943, the Court'handed down its opinion,directing that all provisions of the Board's Order be enforced exceptparagraphs 1 (d) and 2(c) and the notice provisions in paragraph2 (d) relating thereto, and that enforcement of paragraphs 1 (d)and 2 (c) and the related notice provisions should await a determi-nation by the BoardWhetherin the altered situation alleged in thepetitions ofMarch 18,1942, the Union is entitled to continuedrecognition as the bargaining representative of the respondent's em-ployees in'the appropriate unit.For the purpose of having theBoard make this determination,the Court remanded the proceedingto the Board, with directions to pass upon the question raised bythe aforesaid petitions of March 18,1942, in the light of the situationexisting at the time of the Board's determination of that question.4On April 21,1943, the Court entered a decree in conformity with itsopinion.On May 17, 1943, the Board issued an Order directed to the re-spondent and to the Karp Employees Union, requiring them toshow cause why the petitions of March 18, 1942, should not bedenied and why the Board should not reaffirm paragraphs 1 -(d)and 2(c) of its Order of July 8, 1942. The Order to Show Causefurther provided that the respondent and the Karp Employees Unioncould, within the time therein specified,file with the Board a veri-fied statement of any additional facts they deemed relevant,together,with any written argument they desired to submit in support of theirposition;and that they might apply,if they so desired, for permis-sion to be heard orally before the Board in support of their position. ,Copies of the Order to Show Cause were duly served upon all partiesto the Board proceeding and upon the Karp Employees Union.Neither the respondent nor the Karp Employees Union availed itselfof the opportunity to request oral argument;but the respondent, sub-mitted a written statement of its position together with a supportingaffidavit of its president,and the Karp Employees Union submittedan affidavit of its president in support of its position.Pursuant to the remand by the United States Circuit Court ofAppeals for the Second Circuit and upon consideration of the entirerecord in the proceeding,including the affidavits and statement842'N. L R. B, at 152.4 134 F (2d) 954 KARP METAL PRODUCTS CO., INC.623filed by the respondent and the Karp Employees Union in 'responseto the Order to Show Cause, the Board hereby exercises its judgmenton the aforesaid remaided question and hereby makes the following :SUPPLEMENTAL FINDINGS OF FACTThe question for us to determine is whether it will effectuate thepolicies of the Act to require the respondent to bargain collectivelywith the Union at the present time, notwithstanding that the KarpEmployees Union may now represent a majority of the employeesin the appropriate bargaining unit.For the purpose of determiningthis question we assume, as the respondent and the Karp EmployeesUnion aver, that a majority of the employees in the unit on July 8,1942, and at present, were and are members of the Karp EmployeesUnion.We likewise assume that, for reasons unconnected with theunfair labor practices which the respondent; committed, only 75 ofthe 172 persons in the unit on June 3, 1941, the date of the refusal.to bargain, are still in the respondent's employ. In our judgment,a requirement that the respondent bargain with the Union is appro-priate to effectuate " the policies of the Act, notwithstanding thesefacts.In the circumstances of this case, the adherence of the employeesto the Karp Employees Union cannot, in our opinion, be regardedas 'the untrammeled expression of their will; rather, it is the kindof action that employees would take who have been subjected tounfair labor practices such as the respondent committed.The con-siderations impelling us to this view are briefly as follows :The respondent has denied its employees the right to bargainthrough a union of their own choosing for many years:, in 1937it refused to deal with a nationally affiliated union then representinga majority of its employees and coerced its employees into abandoninga strike which that union called to secure the recognition to which itwas entitled; it then foisted upon the employees individual contractswhich infringed upon their rights under the Act; it also establishedan unaffiliated labor organization among them as an adjunct to theseillegal contracts; during 1937, 1938, 1939, and the greater part of 1940,the unaffiliated labor organization which the respondent foisted uponits employees held undisputed sway over them; in 1941, however, theUnion succeeded in enrolling 112 out of 172 employees then in theappropriate bargaining unit as members, despite unrelenting opposi-tion by the respondent; again, the respondent frustrated its employees'wishes by refusing to bargain with their freely chosen representative;and again it succeeded in breaking a strike which its unfair practicesprovoked.The latest of these grave unfair labor practices were com-mitted in the summer of 1941.The Board hearing in this case oc- 624DEdOISIONS OF NATIONAL LABOR RELATIONS BOARDcurred in November and December of that year. The Karp Em-ployees Union was formed within a few weeks of the close of thathearing.During this entire period the respondent did nothing toeradicate the restraints engendered by the flagrant unfair practicesit had committed.- Indeed, there is nothing before us to show evenat this late date that the respondent has complied in any respect withthe provisions of our Order that the Court has enforced. In these cir-cumstances it cannot be said that the adherence of the respondent'semployees to the Karp Employees Union is the expression of theiruntrammeled will:Employees join unions in order to secure collective bargaining.Whether or not the employer bargains with a union chosen by his em-ployees is normally decisive of its ability to secure and retain its mem-bers.'Consequently, the result of an unremedied refusal to bargainwith a union, standing alone, is to discredit the organization in theeyes of the employees, to drive them to a second choice, or to persuadethem to abandon collective bargaining altogether.A, fortioriwouldemployees be driven' from the union of their choice when, as here, therefusal to bargain is the climax of a succession of unfair practices.When the respondent refused to deal with the Union, the only alterna-tives which its employees had were to forego collective bargaining orto designate a representative that would be acceptable to the respond-ent.Respondent always expressed a willingness to deal with an un-affiliated union; in fact, it had foisted such an organization upon itsemployees as a means of keeping them from joining nationally affili-ated unions.Naturally, therefore, the employees turned to that kind -of an organization when the respondent thwarted their efforts tobargain through the Union.In seeking to convince us that the employees renounced the Unionfor reasons unrelated to the unfair labor practices, the respondent hassubmitted affidavits by several employees stating in general terms thatthey became dissatisfied with the manner in which the Union treatedthem during the strike. It may be assumed that some of those who,abandoned the Union were motivated in part by factors other than thediscouraging effects of the unfair labor practices which the respondentcommitted.But any attempt to disentangle other factors from thesediscouraging effects is impossible so long as the unfair practices' areunremedied.6Cf.N. L. R. B. v. Remington Rand, Inc.,94 F. (2d)862, 872 (C. C. A. 2), cert. denied 304 U. S. 576.s This factis readily verifiable by common experience and has repeatedly been recog-nized by the Supreme Court.International Association of Machinistsv.N.L R B—311 U. S. 72, 82;N. L. R. B. v.Pennsylvania Greyhound Lines,Inc.,303 U. S261, 271 ;Cf.Texas & N.G. R. Co. v. Brotherhood of Railway Clerks,281 U S. 548, 568-569.8 The soundness of this observation was recognized by the SupremeCourt inInternationalAssociation of Machinistsv.N. L. R. B.,311 U. S.72, 82.The company in theMachinistscase contended that the union with which it had refused to bargain had lost its majority,not because of its unfair labor practices,but because of a supervening jurisdictional strike KARP METAL PRODUCTS CO., INC.625The attempt of the respondent to have it appear that the KarpEmployees Union was selected by its employees because of its bargain-ing achievements, and not because of the restraints engendered by itsunfair labor practices is subject to the same infirmity.Whether ornot the employees could have obtained better terms through the Unionthan the Karp Employees Union received cannot ofcourse,be known.That alarge majority of them considered the Union an effective bar-gaining agent is a reasonable inference from their having joined theUnion.Undoubtedly the ready bestowal by the respondent of recog-nition and a contract upon the Karp Employees Union may have, inpart, attracted some of the employees.But it is not unreasonable tobelieve that they and others were impelled to join the unaffiliated unionin order to secure representation that would avoid the respondent'shostility to a nationally affiliated union.Here, again it is impossible todetermine what the employees really desire until they are assured thatthe Act carries sufficient force to compel their employer to bargain withtheir freely chosen representative,, whether it be a nationally affiliatedunion or an intramural organization.In a further effort to neutralize the coercive effect of its unfair laborpractices, the respondent stresses the fact thata largenumber of em-ployees in the appropriate unit when the refusal to bargain occurredhave since left its employ and that it has hired many new-employees.'In themselves these facts do not warrant an inference that the re-straints engendered by the respondent's illegal conduct are no longeroperative.For, unremedied unfair labor practicesexercise'a coer-cive effect not only upon the immediate victims, but upon future,employees as well.Thus, for example, in the present case, it is prob-able that most of the defections from the Union's majority would nothave occurred if the respondent had lived up to its bargaining obliga-tion under the Act.Had the respondent accorded the Union therecognition to which it was entitled, the Union would have receiveda powerful impetus toward further organization; it would thereforebe arbitrary to assume that it could not in such case have sustained(R• 'rd, No. 16,October Term, 1940, pp. 12-13).In enforcing the Board's bargaining order,despithis contention,the Supreme Court said(311 U. S , at 82)cannot be assumed that an unremedied refusal of an employer to bargain collec-tively with an appropriate labor organization has no effect on the development of col-lective ",;argaimng.SeeNational Labor Relations Board v. Pacific Greyhound Lines,303 U. 6' 272,275.Nor is the conclusion unjustified that unless the effect of theunfair labor practices is completely dissipated,the employees might still be subjectto improper restraints and not have the complete freedom of choice which the Actcontemplates.Hence the failure of the Board to recognize petitioner's notice of changewas wholly proper.National Labor Relations Board v Bradford Dyeing Ass'n,310 U S 318, 339-340rOn June 3,1941, the Union represented 112 out of 172 employees in the appropriate unit.The affidavits submitted by the respondent and the Karp Employees Union state that thereare now 182 employees in the unit,139 of whom are members of the Karp Employees Union.Of these 182 persons,75 are still old employees,that is,personswho were in the re"spondent's employ when the refusal to bargain occurred. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDitself.8As two authorities in the field of labor relations havepointed out :Where labor turnover is high the union's majority may bediluted by a continued influx of non-union men into the plant .. .Union officers generally appear to believe, however, that this in-adequacy is not serious.When the union has no strong rivals inthe plant, when it commands a safe majority, and when it enjoyscontractual relations with the employer, it is usually not veryhard to persuade a majority of new employees to sign up.9Since, however, the respondent coerced its employees into renouncingthe Union, it created an atmosphere which madenormalgrowth ofthe Union impossible.Naturally, new employees would be reluctantto join the Union in the face of the respondent's avowed hostility to it.In summary, the respondent's unremedied unfair labor practiceshave in our view deterred the employees from organizational activityin behalf of the Union, have discouraged new employees from becom-ing members of the Union, have caused members to drop from itsranks, andhave impelled both old and new employees to join theKarp Employees Union as the only alternative to foregoing concertedactivity altogether.10We find that conditions permitting freedomof choice have not been restored; further, that such freedom cannotbe restoredunless the employees are assured that the Act carriessufficientforce to compel the respondent to bargain with their freelychosen representative.For thesereasons weconclude that it willeffectuatethe policies of the Act to require the respondent to bargaincollectively with the Union.We therefore hereby deny the motions8 The Supreme Court has pointed out inN. L. R. B v. Pennsylvania Greyhound Lines,Inc.,303 U. S.261, 267 that,"once an employer has conferred recognition on a particularorganization it has a marked advantage Ever any other in securing the adherence of em-ployes and hence in preventing the recognition of any others."Reynolds and Killingsworth,"The Union Security Issue,"Annals of the AmericanAcademy of Political it Social Science,Vol. 224, Nov.1942, p. 38.'See also Feller andsHurwitz,How to Deal With Organized Labor(N. Y. 1937)p. 657; Cummins,The LaborProblem in the United States(N. Y. 1935),p 207; Rauscbenbusch, "The State's Relationto Labor,"Labor Problems in America(N. Y. 1940),p. 664; Slicbter,Annals,"The Govern-ment and Collective Bargaining,"March 1935,p. 116., tl° The question posed by the remand in this case was present inOughton v. N. L. if. bf118F. (2d) 486, at 494 et seq.(C. C. A. 3),cert. denied 315 U. S. 797.Inl uphold' g theBoard's position in that case,the Courtsittingen bane,endorsed as sound the-lief con-siderationswhich have led us to conclude in the present case that enforcer nt of ourbargaining order is essential to restore freedom of choice to the respondent's employees.The Court in theOughtoncase concluded:"While the[unfair labor]practices endure,no majority can be said to be uncoerced except the last majority chosen by the flee anduntrammeled will of the employeesIt is proper,therefore,for the Board,in its effortto wipe away the effect of the unfair labor practices,to direct the employer to bargaincollectivelywith the agent which, undeniably,had been selected by the free will of theemployees although it then be asserted that the agent no longer commands a majority."(118 F.(2d), at 498).See also N.L.R. B. v. Clinton E.Hobbs Co,132 F. (2d) 249, 252(C. C. A. 1). KARP METAL PRODUCTS CO., MC.627of the respondent and of the Karp Employees Union to set asideparagraphs 1 (d) and 2 (c) of the Board's Order."RECOMMENDATIONUpon the basis of the above supplemental findings of fact and ofthe entire record in the case, the National Labor Relations Boardhereby respectfully recommends to the United States Circuit Courtof Appeals for the Second Circuit that paragraphs 1 (d) and 2 (c)of the Order issued by the Board on July 8, 1942, and the relatednotice provisions, be enforced as issued.MR. JOHN M. HOUSTON took no part in the consideration of theabove Supplemental Findings of Fact and Recommendation."No valid contention may be made that to require bargaining with the Union at thepresent time is to saddle upon the employees a representative which they no longer desire.Until the Board's Order has been faithfully carried out,the employees'real desires "arematters of speculation and argument."N. L. R. B. v. Brown Paper Mill Co.,108 F. (2d)867, 872(C.C. A. 5),cert. denied 310 U. S. 651.The Board'sOrder does not grant tothe Union a permanent status,or status for any fixed period of time.On the contrary,should the employees,after conditions of free choice have been restored,really desire adifferent representative,they may readily secure one.As the Supreme Court pointed outin theMachinistscase,Section 9 of the Act provides"adequate machinery for determiningin certification proceedings questions of representation after unfair labor practices havebeen removed as obstacles to the employees'full freedom of choice" (311 U. S , at 82).When complete freedom of selection has been assured by compliance with our Order, thusremoving the impediments which the respondent has erected in the path of an untrammeledselection, any rival union or group of employees will be free to petition as under Section9 for investigation of the representation question,should one then exist.540612-44-vol. 51-41